DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwata (U.S. Pub. 2013/0070025)
Regarding claim 13, a method for improving plume characteristics of fluid ejected from a fluid jet ejection head, comprising:
Applying a first nozzle plate layer (1) to a fluid flow layer on the ejection head substrate (Figures 11-12; Paragraphs 0092-0093)
Imaging and developing the first nozzle plate layer (1) to provide a first plurality of nozzle holes therein (Figures 1, 11-12; Paragraph 0093) 
Applying a second nozzle plate layer (2) to the first nozzle plate layer (Figures 11-12; Paragraphs 0092-0094)
Imaging and developing the second nozzle plate layer to provide a second plurality of nozzles holes therein, wherein at least a portion of the second plurality of nozzle holes are offset from the first plurality of nozzle holes (Figures 4-12; Abstract; Paragraphs 0093, 0104)
Regarding claim 16, wherein the first nozzle plate layer is laminated to the fluid flow layer (Figures 11-12; Paragraphs 0092-0094)
Regarding claim 17, wherein the second nozzle plate layer is laminated to the first nozzle plate layer (Figures 11-12; Paragraphs 0092-0094)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (U.S. Pub. 2011/0297146) in view of Ishikawa et al (U.S. Pub. 2013/0288183)
Regarding claim 1, a fluid jet ejection device (Figure 11a) comprising a cartridge body (71, 72); A fluid outlet nozzle (5) attached to the cartridge body (Figures 11a-11b; Paragraphs 0049-0050)
A fluid jet ejection cartridge (9, E) disposed in the cartridge body, the fluid jet ejection cartridge containing a fluid and an ejection head (E) attached to the fluid jet ejection cartridge (Figure 11b; Paragraph 0050)
Wherein the ejection head (Figure 2) contains a plurality of fluid ejectors (14) thereon and a nozzle plate (15) having a plurality of fluid ejection nozzles (10) therein associated with the plurality of fluid ejectors (Figure 3; Paragraphs 0025, 0030), wherein at least one of the plurally of fluid ejection nozzles has an orthogonal axial flow path relative to a plane defined by the nozzle plate (Figure 4b)
Ishikawa discloses at least one of the plurality of fluid ejection nozzles has an angled axial flow path relative to a plane define by the nozzle plate (Figure 7g; Paragraphs 0024; 0077)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ishikawa into the device of Tanaka, for the purpose of performing fluid ejection at a desired angle

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (U.S. Pub. 2011/0297146) as modified by Ishikawa et al (U.S. Pub. 2013/0288183) as applied to claim 1 above, and further in view of Drury (U.S. Pub. 2007/0000785)
Regarding claim 2, Drury discloses using a first nozzle plate and a second nozzle plate (guard layer) (Figure 3; Abstract; Paragraph 0017; Claim 12)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Drury into the device of Tanaka as modified by Ishikawa, for the purpose of providing a protective layer
Regarding claim 3, Tanaka discloses using nozzle plates which have a thickness ranging from about 5 to about 30 microns (Paragraph 0042)
Regarding claim 4, Tanaka discloses using nozzle plates which have a thickness ranging from about 5 to about 30 microns (Paragraph 0042)
Drury discloses using a first nozzle plate and a second nozzle plate (guard layer) (Figure 3; Abstract; Paragraph 0017; Claim 12)
Tanaka in view of Drury discloses the claimed invention except for the second nozzle plate layer having a thickness ranging from about 5 to about 30 microns.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form a second nozzle plate layer having a thickness ranging from about 5 to about 30 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate a second nozzle plate layer having a thickness ranging from about 5 to about 30 microns with the teaching of Tanaka in view of Drury, for the purpose of providing a protective layer
Regarding claim 5, Tanaka discloses the nozzle plate layer (15) is laminated to a flow feature layer for the ejection head (Figures 1-4; Paragraphs 0023-0025, 0030)
Regarding claim 6, Drury discloses wherein the first nozzle plate layer and the second nozzle plate layer comprise laminated photoresist material layers (Figure 3; Abstract; Paragraph 0017; Claim 12)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Drury into the device of Tanaka as modified by Ishikawa, for the purpose of providing a protective layer

Claim(s) 7-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwata (U.S. Pub. 2013/0070025) in view of Tanaka et al (U.S. Pub. 2011/0297146)
Regarding claim 7, a method of making an ejection head, the method comprising: providing a semiconductor substrate having a plurality of fluid ejectors thereon; applying a fluid flow layer to the semiconductor substrate (Figures 11-12; Paragraphs 0092-0094)
Imaging and developing fluid channels and fluid chambers in the fluid flow layer; applying a first nozzle plate layer (1) to provide a first plurality of nozzle holes therein (Figures 11-12; Paragraphs 0092-0093)
Applying a second nozzle plate layer (2) to the first nozzle plate layer (Figures 11-12; Paragraphs 0092-0094)
Imaging and developing the second nozzle plate layer to provide a second plurality of nozzle holes therein, wherein at least a portion of the second plurality of nozzle holes are offset from the first plurality of nozzle holes (Figures 4-12; Abstract; Paragraphs 0093, 0104)
Tanaka discloses etching process is known in the art (Paragraph 0025)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate a second nozzle plate layer having a thickness ranging from about 5 to about 30 microns with the teaching of Kuwata in view of Tanaka, for the purpose of controlling the direction of liquid droplets
Regarding claims 8, 14, Tanaka discloses using nozzle plates which have a thickness ranging from about 5 to about 30 microns (Paragraph 0042)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tanaka into the device of Kuwata, for the purpose of controlling the direction of liquid droplets
Regarding claims 9, 15, Tanaka discloses using nozzle plates which have a thickness ranging from about 5 to about 30 microns (Paragraph 0042)
Kuwata discloses using a first nozzle plate (1) and a second nozzle plate (2) (Figures 11-12; Paragraphs 0092-0094)
Kuwata in view of Tanaka discloses the claimed invention except for the second nozzle plate layer having a thickness ranging from about 5 to about 30 microns.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form a second nozzle plate layer having a thickness ranging from about 5 to about 30 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate a second nozzle plate layer having a thickness ranging from about 5 to about 30 microns with the teaching of Kuwata in view of Tanaka, for the purpose of controlling the direction of liquid droplets
Regarding claim 10, wherein the first nozzle plate layer is laminated to the fluid flow layer (Figures 11-12; Paragraphs 0092-0094)
Regarding claim 11, wherein the second nozzle plate layer is laminated to the first nozzle plate layer (Figures 11-12; Paragraphs 0092-0094)
Regarding claim 12, wherein the portion of offset nozzle holes provide an angular discharge of fluid droplets relative to a plane defined by the second nozzle plate layer (Figures 4-12; Abstract; Paragraphs 0093, 0104)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        October 20, 2022